 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDBushnell's Kitchens,Inc.andLocal 2584,New YorkCityDistrict Council of Carpenters,United Broth-erhood of Carpenters and Joinersof America, AFL--CIO. Case 29-CA-4051January 12, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn June 26, 1975, Administrative Law Judge JoelA. Harmatz issued the attached Decision in this pro-ceeding. Thereafter,General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein?On October 14, 1974, all Respondent's employeeswalked out when Respondent declined to recognizetheUnion and on the following day established apicket line. On October 17, the striking employeesmet with Respondent's president, "Bud" Bushnell,and requested a meeting to discuss resolution of thedispute. Bushnell agreed and the meeting was set forOctober 21. It was attended by all but one of theemployees, the Union's president and business agent,Roy Pessolano, and Bushnell. During the meeting,Bushnell was asked to sign a stipulation recognizingthe Union. He refused, expressing doubt as to theUnion'smajority representation.When Pessolanosuggested that an election be conducted on the spot,Bushnell asked several of the employees whetherthey favored union representation. All who wereiThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandard Dry Wall Products, Inc, 91NLRB 544 (1950), enfd. 188 F 2d 362 (CA. 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings.2We agree with the Administrative Law Judge that a bargaining order iswarranted here to remedy the unfair labor practices committed by Respon-dent However, in accordance with our recent decision inTrading Port, Inc,219 NLRB No. 76 (1975), our remedy will require Respondent to bargainwith the Union as of October 14, 1974, the date of the Union's demand forrecognition.We do not find an 8(a)(5) violation inasmuch as none wasalleged in the complaint and inasmuch as, in the circumstances of this case,the prescribed remedy provides a full and complete remedy for the unfairlabor practices on which the bargaining order is based.American Map Com-pany, Inc,219 NLRB No 186 (1975)asked responded affirmatively. However, Bushnellstill refused to recognize the Union, again stating hispreference for holding an election.The complaint alleged that by interrogating em-ployees at the October 21 meeting as to their supportfor the Union, Respondent violated Section 8(a)(1)of the Act. The Administrative Law Judge dismissedthe allegation upon the ground that, although notconducted in accordance with the strictures laiddown inStruksnes Construction Co., Inc.,165 NLRB1062 (1967), "the questioning of strikers, in the pres-ence of the business agent and president of theUnion, at a time when their uniform support of theUnion had been overtly and unwaveringly manifest-ed, could in no sense be considered as tending tointerfere with the exercise of Section 7 rights." Weagree with the Administrative Law Judge.Member Jenkins disagrees. He would find thatRespondent's polling of the employees on October 21violated Section 8(a)(1) because it did not conformwith the requirements ofStruksnes.The issue in ev-ery case of interrogation of employees as to theirunion sympathies, desires, etc., or polling of employ-ees as to their union desires, another form of interro-gation, is whether the conduct interfered with, re-strained, or coerced employees in the exercise of therights guaranteed in Section 7. TheStruksnesformu-lawas established by the Board as a guideline todetermining whether polling of employees-in any giv-en case is lawful. It has no statutory sanction. Whenan employer acts intrusively to ascertain employeeviews and sympathies regarding unionism, it may besaid that the employer thereby creates fear of reprisalin the mind of the employee if he replies in favor ofunionism and therefore tends to impinge on Section7 rights. But where, as here, the employees have pre-viously expressed their unanimous adherence to theUnion by striking and picketing, and at an openmeeting with employees the union representative in-vites an election on the spot, which could not butindicate confidence that the employees were for theUnion, it strains credulity to believe that by askingseveral employees if they desired to be representedby the Union and receiving an affirmative answer ineach case, the Respondent caused the employees tofear reprisal if they indicated that they favoredunionism. The requirements ofStruksneshave theirplace. But they are not a straitjacket to be applied inany and all circumstances. Where employees openlyproclaim their adhereence to a union and invite veri-fication, we do not believe that the employer can besaid to coerce employees by complying with their re-quest.222 NLRB No. 4 BUSHNELL'S KITCHENS-I I IORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and -hereby orders that the Respondent,Bushnell's Kitchens, Inc., Staten Island, New York,its officers, agents, successors,- and assigns; shall takethe action set forth in said recommended Order, asmodified below:1.Substitute the following for paragraph 2(b):"(b) Restore its formica department and offer Gil-berto Rodriquez and Luis Rivera reinstatement totheir former positions, as formica work becomesavailable, and to substantially equivalent positions ifsuch work does not exist, pursuant to standards uni-formly governing the recall rights of all participantsin the strike of October 14, 1974, without prejudice totheir seniority or other rights, and privileges, andmake them whole for any loss of earnings they mayhave suffered by reason of the discrimination againstthem, in the manner set forth in the section of thisDecision entitled `The Remedy.' "-2. Insert the following as paragraph 2(c), reletter-ing the subsequent paragraphs accordingly:"(c)Offer reinstatement to strikers other than Gil-berto Rodriquez and Luis Rivera as work becomesavailable, in accordance with uniform proceduresgoverning the recall rights of participants in thestrike of October 14, 1974, without prejudice to theirseniority or other rights and privileges, as set forth inthe section of this Decision entitled `The Remedy.' "3.Substitute the attached notice for the Adminis-trative Law Judge's notice.MEMBER JENKINS,dissenting in part:I agree with my colleagues' adoption of the Ad-ministrative Law Judge's Decision finding certain8(a)(1) and (3) violations fully described therein, andI also agree that a bargaining order is warranted hereto remedy the unfair labor practices committed byRespondent. - However, contrary to my colleagues,and as argued by the General Counsel, I would fur-ther-find that Marion "Bud" Bushnell's interrogationof employees in the absence of the safeguards pro-vided for inStruksnes Construction Co., Inc.,165NLRB 1062, violated Section 8(a)(1) of the Act.The credited record evidence reveals that on Octo-ber 21, 1974, 9 of Respondent's 10 employees accom-panied by Roy Pessolanq, the Union's president andbusiness agent, met with Marion Bushnell. At thismeeting, Bushnell indicated that he could not affordthe Union and refused the request for recognition. Inaddition, Bushnell also, indicated he could _not besurethat - all: of^ the employees were for the Union,that he could not be sure if they "were forced into it"or were being "threatened," and that he would ratherhave an election. Thereafter, Pessolano indicatedthere was no reason for an election and that it wouldtake a lot of time but that an election could be con-ducted-there and that he (Pessolano) would leave theroom. Bushnell indicated it wasn't necessary-to talkto the men alone and he, then proceeded to point tothe individual employees and ask them if they werefor the Union.Ibelieve the foregoing conduct' is contrary to theBoard's teachings inStruksnesand violates Section8(a)(1) of the Act. Here, it is plain that the require-ments for lawful polling of the employees have notbeenmet-requirementswhich the Board de-termined inStruksnes are"designed to allay any fearof discrimination which might otherwise arise fromthe polling, and any tendency to interfere with em-ployees' Section 7 rights." Nevertheless,my col-leagues discount such requirements, finding insteadthat, as the poll was conducted "in the presence ofthe business agent and president of the Union," therecould be no interference with the exercise of Section7 rights. This conclusion overlooks a significant rightenjoyed by employees under Section 7, namely, theright to refrain from union activities or commitmentto the Union. Thus, the so-called "protection" ofSection 7 rights found to be afforded by the presenceof the union president really compound the dilemmafaced by the employees when so interrogated in thepresence of both the employer official and union of-ficial.Accordingly, I believe it far better policy toadhere to the strict standards and guidelines estab-lished inStruksnes-standardsand guidelines de-signed"todiscourage intimidation of employ-ees"-rather than embarking on a new course whichlends less protection to all Section 7 rights.APPENDIXNOTICE To EMPLOYEES -POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States_ Government'WE WILL NOT threaten our employees that theshop will close because they engage in activity insupport -of a-labor organization.WE WILL NOT post or maintain new restrictiveworking rules in reprisal for our employees' par-ticipation in union activity.WE WILL NOT promise our employees benefitsto induce them to withdraw their support of theUnion.WE WILL NOT discharge, subcontract, or in any 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDother manner discriminate against our employ-ees because they have engaged in union activity.WE WILL NOT In any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform labor organizations, to join or assist Local2584, New York District Council of Carpenters,United Brotherhood of Carpenters and Joinersof America, AFL-CIO, or any other labor orga-nization, to engage in collective bargainingthrough representatives of their own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or othermutual aid or protection as is guaranteed in Sec-tion 7 of the Act, or to refrain from any and allsuch activities.WE WILL restore our formica department andoffer Gilberto Rodriquez and Luis Rivera rein-statement to their former positions as formicaworkers, if available and, if not, substantiallyequivalent positions under standards recogniz-ing the uniform right to recall of all employeeswho participated in the economic strike of Octo-ber 14, 1974, and we shall make them whole forany loss of earnings they may have suffered byreason of our discrimination against them as isprovided in the Administrative Law Judge's De-cision.WE WILL offer reinstatement to strikers otherthan Gilberto Rodriquez and Luis Rivera aswork becomes available, in accordance with uni-form procedures governing the recall rights ofthose employees who participated in the strikeof October 14, 1974, without prejudice to theirseniority or other rights and privileges.WE WILL, upon request, bargain collectivelywith Local 2584, New York District Council ofCarpenters,United Brotherhood of Carpentersand Joiners of America, AFL-CIO, as the exclu-sive bargaining representative of our employeesin the unit described below, and, if an under-standing is reached, embody such understandingin a signed agreement. The appropriate collec-tive-bargaining unit is:All' production and maintenance employees.employed at our Staten Island shop, excludingoffice clericals, guards, and supervisors as de-fined in Section 2(11) of the Act.BUSHNELL'S KITCHENS, INC.DECISIONSTATEMENT OF THE CASEII.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the parties at the hearing stipulat-ed, and I find thatLocal2584,New York CityDistrictJOEL A. HARMATZ, Administrative Law Judge: This pro-ceeding was heard in Brooklyn, New York, on April 16 and17, 1975, upon an unfair labor practice charge filed onOctober 16, 1974, as amended on November 11, 1974, anda complaint issued on January 31, 1975, alleging that Re-spondent independently violated Section 8(a)(1) of the Actby threatening employees with reprisals if they engaged inunion activity, by promising and granting benefits to in-duce them to abandon union activity, by interrogating em-ployees concerning their union activity, and by institutingmore stringent work rules in reprisal for union activity. Thecomplaint further alleges that Respondent violated Section8(a)(3) and (1) of the Act by failing to reinstate strikers,upon their unconditional application to return to work,and by laying off certain employees because they engagedin union activity. The complaint also alleges that the viola-tions of the Act are sufficiently serious and flagrant to war-rant the entry of a remedial order, requiring Respondent torecognize and bargain collectively with the Union as exclu-sive representative of employees in the appropriate collec-tive-bargaining unit. Finally, the complaint alleges that astrike which began on October 14, 1974, was prolonged byRespondent's unfair labor practices. By letter dated Febru-ary 8, 1975, Marion Bushnell, Respondent's president, an-swered the complaint by denying the commission of anyunfair labor practices. After close of the hearing, a briefwas filed by the General Counsel.Upon the entire record in this proceeding, including myobservation of the witnesses while testifying, and carefulconsideration of the posthearing brief, I make the follow-ing;FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRespondent maintains a place of business in the bor-ough of Staten Island in the city and State of New York,from which it is engaged in the manufacture, sale, and dis-tribution of kitchen cabinets. During the year ending De-cember 31, 1974, Respondent in the course of its businessoperationspurchased goods and materials exceeding$19,000 in value which were shipped directly to its StatenIsland location from States other than New York, and pur-chased goods valued in excess of $31,000 from enterpriseswithin the State of New York which received said goodsand materials in interstate commerce directly from Statesother than the State of New York.The complaintalleges,the parties at the hearing stipulat-ed, and I find that Respondent is, andat all timesmaterialhas been, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act. BUSHNELL'S KITCHENS113Council of Carpenters,United Brotherhood of Carpentersand Joiners of America,AFL-CIO,is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR' LABOR PRACTICESA. The Issues1.Whether Respondent, upon learning that its produc-tion workers were engaged in organizational activity, com-mitted a variety of independent 8(a)(1) violations to dis-courage continued support of the Union.2.Whether a strike of Respondent's production andmaintenance employees was caused or prolonged by statu-tory violations, thereby placing the strikers in the preferredstatus of unfair labor practice strikers.3.Whether Respondent violated Section 8(a)(3) and (1)of the Act by permanently subcontracting the work of em-ployees Rodriquez and Rivera and discharging them fol-lowing termination of the strike.4.Whether Respondent violated Section 8(a)(3) and (1)of the Act by laying off reinstated strikers Prehn, Guarcel-lo,Harrison, and Walsh.5.Whether Respondent violated Section 8(a)(3) and (1)of the Act by refusing to reinstate all remaining strikersfollowing their unconditional offer to return to work.6.Whether Respondent engaged in unfair labor practic-es so serious and substantial as to warrant the issuance of aremedial order requiring Respondent to recognize and bar-gain with the Union as the exclusive representative of em-ployees in the appropriate unit.B. Preliminary StatementRespondent is a small,family-managed manufacturer-ofkitchen equipment.At the time of the events giving rise tothe instant proceeding,Respondentemployed 10produc-tion workers, who were not represented-by anylabor orga-nization.In the fallof 1974,' these employees discussed thepossibility of union representation.Pursuant thereto, Gil-berto Rodriquez contacted a representative of the Unionand on October 11 hosted an organizational meeting in hishome. The meeting was attendedby RoyPessolano, presi-dent and business agent of the Union,and all ofRespondent's production employees,except Robert Guar-cello.At thatmeeting, all nine of the employees in atten-dance signified their intention to designate the Union astheir representative by signing cards .2 At the conclusion ofthismeeting, Pessolano advised the employees that hewould be present at the plant on Monday, October 14, toseek recognition from Respondent.iAll dates referto 1974-unless otherwise indicated.z-Pessolano on this occasion did not have authorization cards in his pos-session.As he did havedues deduction authorizations,in the interest ofobtaining some-formal evidence of the employees' support of the Union, hedistributed these cards,which all in attendance signed. Guarcello signed asimilar card sometime later in OctoberOn October31, all employees exceptLuis Rivera signed formal authorization cards designating the Union astheir exclusive collective-bargaining agent I find that sinceOctober 11,1974, the Union,represented a majority of Respondent's employees in theunit which all concede is appropriate under the Act.On Monday, October 14, Pessolano appeared atRespondent's shop.When he arrived, he spoke to JimBushnell, the son of Marion"Bud" Bushnell,Respondent'spresident.Jim Bushnell advised Pessolano that his fatherwas not then available, but that he would be contacted.About9:30 a.m.,Bud Bushnell arrived at the plant.Pesso-lano advised the latter that he represented the employeesand was seeking recognition. When Bushnell expressed dis-belief, Pessolano indicated that he had the cards signed bythe employees .3 Bushnell advised Pessolano that he wouldnot recognize the Union. Pessolano then walked out, andall employees in the shop, who were then working, joinedhim. They assembled on the street and, there, decided toestablish a picket line the next morning and to strike. OnOctober 15, the picket line was established.On Thursday, October 17, at about 9 p.m., work wasbeing performed in the shop. Striking employees, includingRodriquez,approached the premises to investigate whowas doing the work and met with Bud Bushnell. In thecourse of their discussion, the employees requested thatBushnell meet with them concerning resolution of the dis-pute. Bushnell agreed,and a meeting was set for October21 in the office of Bushnell's landlord.The meeting of October 21 was attended by all employ-ees exceptGuarcello. Also in attendance,and representingthe employees,was Pessolano.During this meeting, Bush-nell was asked to enter a stipulation agreement recognizingthe Union. He refused, indicating that he could not affordunion benefits,and again expressing doubt as to whetherthe Union actually represented his employees.Bushnell in-dicated his preference for an election.When Pessolanosuggested that an election be conducted on the spot, Bush-nell asked several of the employees whether they favoredunion representation.All askedresponded in the affirma-tive.Bushnell still refused to enter any stipulation agree-ment, continuing to express his preference for an election.After close of themeeting,the- employeesagain met anddecided tocontinuetheir strike.Several weeks thereafter, and in early November,Pesso-lano accompanied by Rodriquez and certain of the otherstrikers approached Bushnell,at the plant, expressing awillingness to return to work. According to the creditedtestimony of Gilberto Rodriquez, on that occasion Pessola-no advised Bushnell that the unfair labor practice chargesthen on file would be dropped, and the men would be ableto go back to work, if Bushnell gave a stipulation recogniz-ing the Union. Bushnell refused and indicated that hecould not put the men back to work as work was not avail-able. Pessolano, after this meeting, conferred with the strik-ers and it was resolved that a telegram would be- sent toBushnell in which the strikers would offer to return to workunconditionally. Such a telegram was sent on November 8,which indicated that the strike had ended and that the em-ployees would return to work on Monday, November 11 .43A dispute exists as to whether Bud Bushnell actually looked at the cards.According to Pessolano he did. Bushnell denies this,indicating that Pessola-no simply waved the cards-in front of him,but that he declined to examinethem because he did not know the employees'signatures.This dispute is notmaterial to any issue in the proceeding,and hence is left unresolved.4The telegram inadvertendtly recites that the men` would return to workContinued 114DECISIONSOF NATIONALLABOR RELATIONS BOARDThe= men did not appear at the plant on the morning ofNovember 11. Certain of them including Rodriquez werethen present at the-RegionalOffice of the NLRB in con-nection with pending unfair labor practice charges. Fromthatlocation;Rodriquez called the plant and spoke to JimBushnelladvising him that the men would come to,theshop later that day. At about 2 p.m. Rodriquez, in compa-ny with-certain other strikers, -appeared at the shop andasked when the men would be reinstated. Bud Bushnellstated that most of the work had been finished, but that hemight be able to use two men, if he received further orders.Bushnell asked- that they check back on November 13.On November 12, Rodriauezcalled Bud Bushnell, in-quiring if all the men would be recalled.Bud Bushnell ad-vised Rodriquez that there were very few orders,as Bush-nell had been working in the shop and.could-not go outand-solicit as-he had in the past.Bushnelladvised Rodri-guez that at the most he could use two men. Rodriquezresponded that all the men must return or none wouldcome back and that in making this statement he was speak-ing for all the men. Bud Bushnell indicated that this wouldbe impossible.On November 14, Bud Bushnell, when the men did- notshow up, sent each a telegram, requesting that they reportto the shop immediately for a "-shape-up." In addition,Bushnellcalled strikersRodriquez, O'Connor, Schubert,and Prehn, asking them to report on that afternoon. By 2p.m. that same day all the men, except Luis Rivera andRobert Guarcello, showed up at the plant. Bud Bushnelltold the men that he-had little work, but that he wanted tostart production by putting' two men back to work: Themen were asked-to select .the means by which they wouldbe recalled, that is, whether they wished to return on aseniority basis or according to department. The men choseto return by department. Bushnell on that occasion an-nounced that Rodriquez, who was previously his formicaman, as well as Rivera, -Rodriquez';assistantin formicawork, were terminated, as it had been- decided that all for-mica-work' would be contracted out -m the future.On November 15, Robert Fuarcello, aframer-trainee,and Richard Schubert,an assembler,werereturned towork. On November 19, 1974, Steven Walsh,a sander, re-turned to work; on November 22, 1974,-Harrison, a finish-er, returned to work; and on November 24, 1974, ArnoldPrehn, a sander and delivery clerk, was recalled. All exceptSchubertwerelaid off prior'to- November 28, Thanksgiv-ing Day, with Arnold Prehn leaving on November 26, andGuarcello, Harrison, and- Walsh laid off on November 27.Since November27, 1974,and up to the date-of the hear-ing, Respondent has not recalled or actively employed anyof the-strikers other than Schubert. Since the inception ofthe - strike,- with the exception- of the employees namedabove, Respondent conducted its shop operations with, ,alimited work force consisting of Bud Bushnell, Jim Bush-nell, and John Polachek. Polachek was a brother-in-law toJim Bushnell and was hired on October 31 to a -permanentposition, apparently as a strike replacement. -Before passingto an-analysis-of the merits, it is notedon October 1-1, 1974 All concerned understood this as November 11, 1974.that the witnesses in this proceeding furnished a less thanideal basis for resolving conflicts in testimony. Thus, not asingle witness was presented whose testimony was believa-ble in its entirety. In consequence, as shall be seeninfra,witnesses are credited in part, and discredited in part, de-pending upon my reaction to their demeanor while relatingvarious aspects of their accounts, the probabilities, the rela-tionship of facts adduced through them to other testimonyoffered in a like interest, and the bias conveyed by theparticular witness. Somewhat unusual is the fact that in anumber of instances, testimony offered by witnesses for theGeneral Counsel, though- uncontradicted, was unbelieva-ble. In this regard, it is noted that I was generally unim-pressed with the reliability of the witnesses offered in sup-port of the complaint. A basic, mistrust, which developed atthe hearing, was confirmed upon study of the record,which reveals their propensity toward prejudicial overstatements, argumentation, and a lack of uniformity among thevarious accounts of highly material aspects of significantevents which provided the background for this dispute.C. Concluding Findings1.The nature of the strike; the alleged unfair laborpractices prior to the strike's terminationThe contention by the General Counsel that the strikewas prolonged by certain alleged unfair labor -practicesturns exclusively upon the, independent 8(a)(1) allegations,falling within -the time period preceding the strike's termi-nation on November 8.With respect to these determinative allegations, the Gen-eral Counsel claims that on October 14, 1974, Jim Bush-nell threatened a close down of the plant in reprisal forunion activity. In support, Rodriquez testified that on Oc-tober 14, prior to Bud 'Bushnell's arrival at the shop, JimBushnell told Pessolano to wait in the office, and then toldmen in the sanding department "that when my -fathercomes down he is going to close this shop.'You guys wentand joined up with the Urrion."'According to Rodriquez,the statement in issue was not directed to -him, but that hewas 30 feet away from Jim Bushnell at thetime.Rodriquez'testimony in this respect is uncontradicted. Nonetheless, itisdiscredited.None of the "sanders" nor any other em-ployees testified that they heard any such statement. Con-sidering-the absence of corroboration, and Rodriquez" dis-tance from Jim Bushnell at the time, together with mybasic distrust of Rodriquez, derived-from his tendency toslant and color facts in a manner which would have themappear in a light most prejudicial to the Respondent, I con-sider his'testimony in this respect to be unreliable. It is truethat Jim Bushnell, though present throughout the hearing,was not called to refute this testimony. However, consider-ing the circumstances under which Respondent's case waslitigated, to, on this basis, draw an adverse inference wouldinvolve an artificial approach to the fact finding process. Inother words, I am more convinced as to the unreliability ofRodriquez' testimony in this respect, than BudBushnell'sunderstanding of the implications that could-flowfrom hisfailure to call his son to refute said -testimony. Accordingly,I shall dismiss the. allegation - that Respondent violated BUSHNELL'S KITCHENS1158(a)(1) by the threat imputed to Jim Bushnell.The General Counsel also contends that Bud Bushnell,after rejuecting Pessolano's request for recognition on Oc-tober 14, and while the-men were preparing to walk out,threatened employees that he would close the plant. In sup-port, Guarcello and Harrison testified that while they werein the locker area, preparing to join the other employees inthe walkout, Bud Bushnell stated, "you are making a bigmistake, once these doors close they will never open upagain." In accepting the testimony of Guarcello and Harri-son in this regard, I discredit Bud Bushnell's denial that heever made threatening remarks to the employees. AlthoughIconsider Bushnell's testimony as more reliable than cer-tain testimony proffered by the General Counsel, in thisinstance I believe Guarcello and Harrison. Guarcello wasone of the more reliable witnesses who testified in this pro-ceeding. The probability that his testimony was truthfuland the corroboration from Harrison lead me to find thatthe threat set forth above was in fact made. I find thatRespondent violated Section 8(a)(1) of the Act throughBud Bushnell's statement that the plant would close andnot again reopen.5The General Counsel also contends that Bud Bushnell,by questioning certain employees as to their support of theUnion, at the October 21 meeting, violated Section 8(a)(1)of the Act. There appears to be no dispute, that certain ofthe strikers, were at that time asked whether they support-ed the Union. These questions came, however, after Pesso-lano had suggested to Bushnell that an election be con-ducted "on the spot" to allay any doubt held by Bushnellas to the Union's support among the strikers. Although thestrictures laid down inStruksnes Construction Co., Inc.,165NLRB 1062, in the circumstances, I shall dismiss this alle-gation. In my opinion, the questioning of strikers, in thepresence of the business agent and president of the-Union,at a time when their uniform support of the Union hadbeen overtly and unwaveringly manifested, could in nosense be considered as tending to interfere with the exer-cise of Section 7 rights. Accordingly, I shall dismiss theallegation of the complaint that Respondent interrogatedemployees in violation of Section 8(a)(1) of the Ac t.6The General Counsel also contends that Respondentviolated Section 8(a)(1) through Bushnell's offers of directnegotiations and implied promises of benefit. In support ofthis allegation, employee Walsh testified that on one occa-sEmployee Arnold Prehn also testified that after the strike began, whenhe returned to the shop to pick up his check, he had a conversation withBud Bushnell concerning the Union,in which Bushnell referred to certainfavors he had done for Prehn in the past Although Prehn imputes no specif-ic statements to Bushnell which would constitute a threat, he goes on todescribe Bushnell's utterances as conveying that the Union would nevercome through and that he "would pretty much shut the shop if he couldn'tget through " From this vague account, I was left with the impression thatPrehn's reference to a closedown was based on his interpretation or impres-sion gained from that conversation His failure to clearly articulate specificstatements that would warrant such an interpretation renders his testimonydeficient and unreliable--6 Prehn's testimony that Bud Bushnell's inquiries were directed to thestrikers as a group is discredited It conflicts with the balance of the evi-dence on this issue adduced through the General Counsel's own witnesses.the sense of which is that Bushnell directed his questions individually toonly three or four of the strikers who were presentsion when he was the sole picket on duty, Bud Bushnelldrove up in his car and called Walsh over, asking if Walshreally wanted the Union. Walsh replied in the affirmative.Then Bushnell advised that he could do everything that theUnion could do for the men and even better. He accusedWalsh of being stupid. When Walsh indicated that he dis-agreed with Bushnell's criticism of the Union, Bushnellleft.Walsh further testified to an incident, which followedthe strike, and occurred after his recall to work, in whichBud Bushnell told Guarcello, Schubert, and himself that hecould do for the men what the Union said it could do, thathe could get the men anything they wanted, and that theywere being misled. Harrison testified to a similar conver-sationwith Bud Bushnell after his recall. According toHarrison, on that occasion Bud Bushnell stated "I don'tknow what the Union can offer." Harrison responded adental plan. Bushnell said that if the men had come to him,he could have arranged a dental plan better than that ofthe Union. Bud Bushnell admitted that on numerous occa-sions he stopped and spoke to some of the men on thepicket line, asking them to return to work, and indicatingthat they could negotiate with him and still be working.Upon the foregoing testimony of Walsh and Harrison, thecredibility of which is enhanced by Bud Bushnell's admis-sion set forth above,,l find that both before and after thestrikeBushnell plainly proclaimed that employees couldattain better benefits from Respondent without the Union,and that by doing so he violated Section 8(a)(1) of the Act.Having found that Respondent violated Section 8(a)(1)by threatening a closedown and by holding out benefits todiscourage employees from continuing their support of theUnion, it is necessary to consider the General Counsel'sclaim that the strike between October 14 and November 8was prolonged by unfair labor practices. Of relevance to anassessment of this issue isTyposervice Corporation and Indi-anapolisTypographicalUnionNo.1,203NLRB 1180(1973), where the Board stated as follows:An unfair labor practice strike does not result merelybecause the strike follows the unfair labor practice. Acausal connection between the two events must be es-tablished.-In this case there can be no question that the strike from itsinception was in protest of Bushnell's refusal to recognizethe Union as exclusive representative of employees in theappropriate unit. The strike ended only when the strikerscould no longer endure the economic hardships entailed intheir concerted action.- Indeed, the testimony of all thestrikers commonly suggests that they otherwise would nothave returned to work until such time as Respondent en-tered a stipulation agreement with, or in some other man-ner recognized, the Union as their representative. In anyevent, the unfair labor practices involved here were not ofthe type that could be said to have prolonged the strike,but were of a nature which would tend to hasten, ratherthan defer, the strikers' return to work. In -the, circum-stances, it is concluded that the work stoppage commenc-ing on October 14 was motivated by economic consider-ations from its inception and that it at no time thereafterwas converted to an unfair labor practice strike: 116DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Theimposition of new work rulesAfter the strike ended, those'strikers who were recalledfound that workruleshad been posted throughout theplant. Prior to that time, Respondent had no written workrules. Furthermore, before the strike, smoking was permit-ted in all areas, of the shop except near the spray booth,card playing was permitted on the premises during non-working time, employees could make and receive personalphone calls in and out of the plant, and radios were permit-ted in the shop. Another newly published restriction re-quired employees with long hair to either wear a net orhave their hair tied back while working; no such require-ment was strictly enforced prior to the strike. The newlyposted rules indicated that violation of this latter require-ment, as well as new restrictions on playing cards on thepremises,. and smoking in the shop would result in "dis-missal."In addition to the posting of the new rules, shortly aftertheir return to work the reinstated strikers were instructedto sign a card signifying their agreement to abide by therules.When some of the former strikers declined to signuntil discussing the matter with Pessolano, Bud Bushnellspoke out against the Union, describing it as a mafia orga-nization and also advised the employees that their signa-ture was, necessary, if their employment was to continue.Against a background demonstrating that working con-ditions at Respondent's shop were somewhat flexible andpermissive prior to the employees' involvement with theUnion, the conclusion is inescapable that the newly im-posed restrictions, which included the penalty of dischargefor conduct which in the past had been tolerated, constitut-ed an extension of Bud Bushnell's hostility to the Unionand a reprisal for protected activity then engaged in by hisemployees. No other explanation is offered for this turna-bout in working conditions at, a time when work was slack,and the work force was sufficiently small to permit closescrutiny of performance on the job. Although I have noquarrel with the reasonableness of the rules themselves, Ifind that the posting of the new rules, in the light of pastpractices, and Respondent's insistence that employees exe-cute cards signifying an intention to abide by them, violat-ed Section 8(a)(1) of the Act.3.The alleged discriminationa.The discharges of Rodriquezand RiveraPrior to the strike Respondent's operation included, aformica department, which had, been manned by two em-ployees. Rodriquez was the senior employee in that depart-ment and he was assisted by Luis Rivera.On November 14, at the "shapeup" called byBushnell inresponse to the strikers' unconditional offer to return towork, Bushnell terminated Rodriquez and Rivera and an-nounced to the men that he was doing so because he hadelected to permanently contract out the formica work.Rodriquez was initially hired by Respondent on April14, 1967, and was among the highest paid and by far themost senior of Respondent's employees. It will be recalledthat it was Rodriquez who made the initial contact with theUnion in the fall of 1974, and who hosted the initial unionmeeting on October 11, where 9 of the 10 employees ap-pended their signatures to documents signifying their de-sire for union representation. After the strike began, on thevarious occasions when groups of strikers met with Bush-nellRodriquez was always in attendance. Thus, on Octo-ber 17, Rodriquez, Walsh, and Prehn were at the premisesof the plant to investigate reports that the plant had beenoperating in the evening. At that time Bushnell and Rodri-quez argued as to Bushnell's assertion concerning the goodtreatment he had accorded Rodriquez over the years. Ro-driquez was also present at the October 21 meeting be-tween the strikers and Bud Bushnell. Later, in early No-vember, Rodriquez, Pessolano, and Prehn went to the plantto discussthe possibility of themen gettingback to workwith Bushnell.Aside from these direct confrontations between Rodri-quez and Bud Bushnell, after the Union sent its telegram,on November 8, offering to end the strike and to return thestrikers to work, Rodriquez called the plant to inquire as towhether the Company had received the telegram. Rodri-quez, that same afternoon, appeared at the plant with someof the strikers seeking work. Finally, Rodriquez attendedthe shapeup, at which he was discharged.Nonetheless, Bushnell testified, that he did not regardRodriquez as the striker's spokesman. He further relatedthat his decision to terminate Rodriquez and Rivera wasbased upon a discovery, which coincided with the strike,that he could contract out the formica work at a savingsover 'the cost of maintaining his own formica department.According to Bushnell, one night during the strike he satdown and computed the costs entailed in his formica oper-ation as against purchasing the formica tops outside andfound that subcontracting arrangement would be of great-er cost effectiveness.I discredit Bud Bushnell's testimony as to the economicreasons behind his decision to terminate Rodriquez andRivera.Prior to the strike, and dating back for some 4years,Respondent had been subcontracting formica work.Bushnell's explanation that he first made the cost compari-son during the strike, thereby implying that it had not pre-viously occurred to him to do so, despite the history ofsubcontracting formica work, did not have a ring of truth.The suspicion aroused was enhanced by Bushnell's shiftingtestimony as to when he decided to permanently subcon-tract the work.Furthermore, contrary to Bushnell, I believe he knew orsuspected that Rodriquez was the instigator and a key fig-ure in the organizational effort. From the small size of theplant, I think it properly inferable that Rodriquez wasmarked as a leader of the men, by virtue of his length ofservice with Respondent and his appearance at each of theconfrontations between the strikers and Bud Bushnell.'This inference is also supported by Bushnell's admission'Also relevant here is the testimony of Guarcello and Harrison to theeffect that,after the above discharges, Bud Bushnell,in the course of anantiunion diatribe, singled out Rodriquez,criticizing him as one of the oldemployees "that went against him," who "wants to be a little king." Thistestimony was uncontradicted and is entirely believable when considered incontext with other undisputed facts BUSHNELL'S KITCHENS117that in a phone conversation with Rodriquez on November11Rodriquez, in demanding reinstatement of all strikers,specifically indicated that "he spoke for all the men."Having rejected Respondent's economic defense, andbeing persuaded that Bud Bushnell either knew or suspect-ed that Rodriquez was a key figure in the organizationaleffort, and taking account of the flexible manner in whichmen historically were shifted between various jobs withinRespondent's operation, I find that Rodriquez was not giv-en similaropportunities, but discharged outright, under theguise of aneconomically justified subcontracting arrange-ment, in an effort to thwart the openly declared andconsis-tentsupport of the Union manifested by Respondent's em-ployees. In addition, I find that in order to perfect this actof discrimination against Rodriquez, Bushnell sought toveil the true underlying motivation by also terminatingLuis Rivera. Accordingly, I find that Respondent violatedSection 8(a)(3) and (1) of the Act by terminating both Ro-driquez and Rivera on November 14, 1974.b.The refusalto reinstateand layoff of other strikersAs heretofore indicated, on November 8, 1974, theUnion, by telegram, notified Respondent of the strike's ter-mination and conveyed an unconditional offer to return towork on behalf of all strikers. Thereafter, on November 14at the shapeup called by Bud Bushnell, Rodriquez and Ri-vera were discharged. As for the remaining strikers, whenBushnell advised that sufficient work was not available forall, the strikers agreed that, as work became available, re-callwould be effected on a departmental rather than aseniority basis. Pursuant to this arrangement, Prehn, Guar-cello,Harrison, and Walsh were reinstated for a brief peri-od later in November, but laid off and not recalled thereaf-ter. Schubert was recalled with this group, and at the timeof the hearing apparently was actively employed by Re-spondent. The remaining strikers, Leske, O'Connor, andSolomon, though never discharged, were not recalled atany time following cessation of the strike.,The complaint alleges that the failure to recall Leske,O'Connor, and Solomon after November 14, 1974, as wellas the layoffs and failure to subsequently recall Prehn,Guarcello, Harrison, and Walsh, violated Section 8(a)(3)and (1) of the Act.During the strike, Respondent hired a single new em-ployee, John Polachek, to a permanent position. SincePolachek's job duties were never defined, the record doesnot disclose that he was a permanent replacement for anyidentifiable striker.Accordingly, as unreplaced economicstrikers all alleged discriminatees-were entitled to their for-mer positions, if those jobs remained in existence, upontheir unconditional offer-to return to work. If work at thattime was not available in accordance withLafdlaw,8theywould be entitled to an employment preference, over newhires, as vacancies arose in the future.However, it is plain from the record that Respondent,following the strike, hired no new employees. Also, in theperiod between termination of the strike and the hearing,with the exception of the recall of five strikers in Novem-ber, Respondent didnot perform work to a degree requir-ing the recall of Leske, O'Connor, and Solomon at anytime, or the recall of Prehn, Walsh, Guarcello, and Harri-son after their layoffs. Nonetheless, the General Counselcontends that Respondent after the strike deliberately di-minished its volume of business,so asto reduce the workavailable in the unit, as a further stepin itseffort to defeatunion organization. In my opinion, the General Counselhas failed to carry its burden with respect to, this claim.It istrue that Bud Bushnell opposed the Union and wasnot above resort to unfair labor practices, including dis-criminatory tactics in expressing his hostility. However,Bud Bushnell afforded an entirely plausible and credibleexplanation for the unavailability of work to the strikersinvolved here on and after November 14.The failure of Bushnell to expandsalesduring the strikewas perfectly reasonable. During the strike, he did not en-gage in widescale employment of strikereplacements.Thus, production capacity during the period of the strikewas severely limited. As a result, Bud Bushnell, who priorto the strike actively engaged in solicitingsales,remainedin the plant in order to meet current orders, to performproduction work.' Prior to November 8, the strikers weremilitantin their demand for recognition as a preconditionfor settlement of the strike, and, insofaras Bud Bushnellknew, their return to some specific date in the future wasunpredictable. In these circumstances, it would indeedhave been foolhardy for Bushnell to continue to solicit or-ders during this period of uncertainty, when the goodwillof his business made it necessary that he engage in produc-tion work.After the strike sufficient work did become available towarrant the recall of five strikers between November 15and 27. On laying off Guarcello, Harrison, and Walsh onthe day before Thanksgiving, November 27, according tothe credited and uncontradicted testimony of Bud Bush-nell,he informed all three that they would probably becalled back the following Monday, November 29, if moreorders were received. Bushnell went on to testify credibly,with support from documentary evidence, that this provedimpossible because on November 29 an inspector from theOccupational Safety Health Administration (OSHA) in-spected the shop and cited Respondent for anunregisteredspray booth and an unguarded radial saw, and orderedRespondent not to use either until the violations werecured. The loss of this equipment was critical to productionoperations, and, in consequence, the shop was_shut downat that point with no new production starts. The next 3weeks were spent in removing the alleged violations,clean-ing the shop, hardwaring already finished cabinets, andshipping them. This work could be accomplished by awork force consisting of Bud Bushnell, Jim Bushnell, JohnPolachek, and recalled striker John Schubert.Thereafter on December 30 Bushnell received a certifiedletter from OSHA, citing his shop with 21 alleged viola-tions.Bushnell requested a hearing before that agency,which was set for January 16, 1975. On that date the area9 Respondent produces its wares only after orders are received and appar-The Laidlaw Corporation,171NLRB 1366 (1968), enfd. 414 F 2d 99entlymaintains no finished goods inventory against which future orders(C A. 7 1969),cert.denied 397 U.S 920could be drawn 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirector of OSHA lifted the restrictions on Respondent'sequipment, and production operations, as of that date,could be resumed-. However, as Bushnell credibly ex-plained,salescould not be solicited prior to January 16,1975, because of the inability of Respondent to predictwhen production could be resumed so that delivery datescould be promised to customers. Opportunities for salesafter that date was also reduced by a slowdown in newhome construction. Accordingly, between January 16 andApril 16, 1975, according to-Bushnell, Respondent hasbeen unable to maintain sales levels which would justify anexpansion of its work force beyond himself, his son, Pola-chek, and Schubert.10_I,am satisfied that the decline in available work to unitemployees after the strike resulted from a declinein sales.Absent clearer and more credible proof than is offeredhere," I am unwilling to infer that Bushnell would haveembarked on a self-defeating course of depressing his salesfor a period of some 6 months and possibly longer in orderto avoidreinstatementof the strikers. The fact that an em-ployer has exhibited animus does not itself warrant a totaldisregard of plausible economic explanations. Apart fromBushnell's hostility to union organization, the GeneralCounsel seeks to maintain its position on the basis of testi-mony which in substantial, material part is incredible, aswell as speculative inference, which in my opinion wouldbe bottomed upon an improbable state of events; i.e., thatBushnellwhile declining to replace the strikers when hecould do so legitimately, would thereafter seek to eliminatethe strikers by drawing the line on revenues for an indefi-nite period.Accordingly, with respect to unreinstated strikers Leske,O'Connor, and Solomon, I find that, despite their preferen-tial right 10 recall over new hires in the future, the failure toreinstate them prior to the instant hearing was not violativeof Section 8(a)(3) and (1) of the Act, since caused by theunavailability of work, which, in turn, rested entirely uponeconomic conditions.Rejection of the General Counsel's contention that Re-spondent deliberately reduced the work available to unitemployees, also weighs heavily against the allegation in thecomplaint that the layoff of Prehn on November 26 and10 The recordincluded summaries of orders placed by Respondent's cus-tomers taken from the contract books used in the ordinary course ofRespondent's business, covering various periods relevant to the instant pro-ceeding. It is noted that these summaries indicate that in the period Novem-ber 29,1974, to the date of the hearing,orders were placed with Respondenttotaling some$30,106. In confirmation of the drastic reduction inRespondent's sales experience during this period is the evidence that duringthe corresponding period,consisting of December1973, January, February,and March 1974,Respondent had a total sales volume of $74,56111 1 discredit Prehn's testimony that in a conversation with Jim Bushnell,he was asked by the latter "how do you feel you're going to win this case asmy father controls sales?"Aside from the self-serving nature of this testimo-ny it is totally improbable that Jim Bushnell would have made such a state-ment in the fact of the unfair labor practice charges then pending More-over, other aspects of Prehn's testimony left me highly suspect as to hisreliability.Thus,his testimony as to the circumstances under which BudBushnell interrogated certain strikers at the October 21 meeting was at oddswith the account of all other witnesses.It is also noted that Prehn's testimo-ny that at the time of his layoff on November 26 there was at least I day'ssanding work,stands-in apparent conflict with admissionsby Walsh andGuarcello that Walsh was assigned to assist Guarcello on November 27because of a lack of such work.that of Guarcello, Harrison, and Walsh on November 27violated Section 8(a)(3) and (1) of the Act. However, theGeneral Counsel's claim of unlawful motivation as to theselayoffs rests not only upon the foregoing, but also upontestimony by the alleged discriminatees that (1) at the timeof their layoffs work remained available, and (2) the No-vember 27 layoffs followed an appearance at noon of thatsame day by Pessolano who was observed by either Jamesor, Bud Bushnell talking, to Guarcello, Walsh, and Harri-son. This latter incident, of-course, casts no suspicion uponthe layoff of Prehn on the preceding day. Its significance isalso diminished by Harrison's grudging admission oncross-examination that, on laying him off, Jim Bushnelloffered Harrison work on Friday, November 29, which hedeclined. The testimony of Prehn, Harrison, Walsh, andGuarcello as to the general availability of work at the timeof the layoff was unimpressive., In this respect, the testimo-ny of all seemed argumentative and suggested an over-reaching to create an inflated impression of the work situa-tion in the shop at the time of their respective layoffs.Particularly suspect in this regard was the testimony ofWalsh and Prehn that sanding work was then available. Inthis regard Prehn, who during his recall was engaged insanding, was laid off at a time unrelated to any incidentwhich would cast suspicion on the timing of Respondent'saction in his case. Despite his testimony to the contrary,the circumstances surrounding his layoff imply a lack ofsanding work. Furthermore, Walsh, who also testified tothe availability of sanding work at thattime, oncross-ex-amination admitted that he was assigned to help Guarcelloon November 27 in assembly work because of the limitedamount of sanding that was then available. Guarcello con-firmedWalsh's testimony in this respect. I discredit thetestimony of all four of the General Counsel's witnesses onthis aspect of the case, and further find that they were laidoff for lack of work, and, in accordance with the creditedand uncontroverted testimony of Bud Bushnell, were in-formed that they would be recalled on the following Mon-day if conditions improved. Based on the findings hereto-foremade it is concluded that they were not recalled onand after December 1 because of the curtailment ofRespondent's productive capacity due to restrictions im-posed by OSHA and by continuing depressed sales levels,which enabled Respondent to meet its production commit-ments without necessity for expansion of its work force.I2Accordingly, for the above reasons, I find that Respon-dent did not violate Section 8(a)(3) and (1) of the Act bylaying off Prehn on November 26 and by laying off Guar-cello,Harrison, and Walsh on November 27, and by there-after failing to recall these employees.CONCLUSIONS OF LAW1.Bushnell Kitchens,Inc., is anemployerengaged in12Taking account of the fact that bothBushnells,in the period after thelayoffs,were servingin a productive capacity,as well as the fact that formi-ca work wascontracted out duringthat period,Respondent up to the dateof the bearing, was performingwith fourindividuals work of a type whichbefore the strike wasperformed by eight employees. The reduction in thesize of thework forcemore thancorresponds proportionatelywith the re-duction in contract orders duringthis period,when compared with the salesfigures for the correspondingperiod in 1973-74- BUSHNELL'S KITCHENS119commerce within the meaning of Section 2(6) and (7) ofthe Act.-2.Local 2584, New York City District Council of Car-penters, United Brotherhood of Carpenters and Joiners ofAmerica, AFL CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees of theEmployer at its shop in Staten Island, New York, exclud-ing office clerical employees,-guards and supervisors as de-fined in Section 2(11) of the Act, constitute an appropriateunit for purposes of collective bargaining within the mean-ing of Section 9(a) of the Act.4. Since October 11, 1974, and all times thereafter, theUnion has represented a majority of employees in theaforesaid appropriate bargaining unit.5.On-October 1,4,-,1974, the Union requested that Re-spondent recognize and bargain with it as the exclusiverepresentative of its employees in the appropriate bargain-ing unit.6.On October 14, 1974, and all times thereafter, Re-spondent has-refused and has- continued to refuse to recog-nize the Union as the- exclusive representative of its em-ployees in the appropriate collective-bargaining unit.7.By threatening employees with plant closure andposting new restrictive work rules, in reprisal for theirunion support, and by -promising benefits to induce em-ployees to withdraw- their, support of the, Union, Respon-dent has interfered with, restrained, and coerced employeesin the exercise of Section 7 rights, thereby violating Section8(a)(1) of the Act.8.By discharging and refusing to reinstate Gilberto Ro-driquez and Luis Rivera, in reprisal for union activities,Respondent has violated Section 8(a)(3) and (1) of the Act.9.The unfair labor practices found above constitute un-fair labor practices burdening and obstructingcommercewithin the meaning of Section 2(6) and (7) of the Act.10.Respondent has not violated Section 8(a)(3) and (1)of the Act by refusing to reinstate economic strikersO'Connor, Leske, and Solomon, and by laying off and fail-ing to recall Prehn, Walsh, Guarcello, and Harrison.14, 1974, strike. It shall be further recommended that Ro-driquez .and Rivera be made whole for- any loss of paysustained, by them between the date of their discharge andthe date of a proper offer of reinstatement," with saidbackpay to be computed on a quarterly basis as providedin F.W.Woolworth, Company,90 NLRB 289 (1950), with6 percent interest as providedin Isis Plumbing & HeatingCo., 138 NLRB 716 (1962).--Ifindmerit in the General Counsel's claim thatRespondent's unfair labor practices were sufficiently fla-grant to warrant entry of a remedial bargaining order, pur-suant to the principles expressed by the Board inSteel=Fab,Inc.,212 NLRB- 363 (1974) and by the Supreme Court inN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969).-Inconsidering the impact of Respondent's unfair labor prac-tices upon the possibility for the conduct of -a fair election,I have not overlooked the fact that 9 of the 10 strikersinvolved in this proceeding might be viewed as so resolutein their request for union representation as to be immunefrom unlawful influences.14 Nonetheless, the multiple dis-charges involved here included elimination of the principalemployee organizer, and were coupled with threatenedclosedown of the shop, the imposition of discriminatoryworking rules, and promises of benefitsas analternative tounion representation. Respondent's hard lineagainst rec-ognition of the Union, marked by these unfair labor prac-tices, would tend to impress employees with the futility ofassertion, on an indefinitely prolonged basis, of their rightto organize and bargain collectively. The likelihood that afair election could be assured in such circumstances, uponinvocation of conventional Board remedies, is sufficientlyremote to warrant a recommendation that Respondent beordered to recognize and bargain with the Union- as theexclusive bargaining representative of its employees in theappropriate collective-bargaining unit.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of the Act, I shallrecommend that it cease and desist therefrom and takecertain affirmative action found necessary to effectuate thepolicies of the Act.It having been found that Respondent subcontracted thework of Rodriquez and Rivera for discriminatory reasons,thereby discharging them in violation of Section 8(a)(3)and (1) of the Act, I shall recommend that Respondent beordered to restore its formica department and offer rein-statement to Rodriquez and Rivera during periods whenproduct demands necessitate the use of formica. Respon-dent, by the terms of the recommended order, shall also berequired to offer reinstatement at such times when work,other than that involving formica, becomes available for allstrikers in sufficient quantity as to warrant recall of Rodri-quez and Rivera, in accordance with uniform procedures,governing the recall rights of all participants in the OctoberORDER 15Respondent,Bushnell Kitchens,Inc., Staten Island, NewYork,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening employees that it will close the shop if13 It is entirely probable that after the discharge of Rodriquez and Rivera,there were periods when Respondent's contract orders required no formicawork whatever. As is customary, any reductionin the grossbackpay attrib-utable to this possibility should be resolved during thecompliance stages ofthis proceeding14A remedial bargaining order under Gissel,supra,is not rendered inap-propriate solely by virtue of the fact that unit employees in numbers consti-tuting a substantial majority cap their organizational activity with a strike.SeeBest Industrial Uniform Supply Company, Inc.203 NLRB 1166, 1170,1171 (1973).15 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey engage in activities in support of a labor organization.(b) Issuing and maintaining restrictive work rules underconditions constituting a reprisal for employee participa-tion in union activity.(c)Promising benefits to induce employees to withdrawtheir support of the Union.(d)Discouraging union activity by discharging, subcon-tracting, or in any other manner discriminating with re-spect to the wages, hours, or terms and conditions of em-ployment.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activity for the pur-pose of collective bargaining or other mutual aid or protec-tion as guaranteed in Section 7 of the Act or to refrainfrom any or all such activities.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Upon request bargain collectively with Local 2584,New York City District Council of Carpenters, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, as the exclusive bargaining representative of the em-ployees, and, if an understanding is reached, embody suchunderstanding in a signed agreement, in the appropriateunit described as follows:All production and maintenance employees of the em-ployer, employed at its Staten Island shop, exclusiveof office clericals, guards, and supervisors as definedin Section 2(11) of the Act.(b)Offer Gilberto Rodriquez and Luis Rivera reinstate-ment to their former positions, as formica work becomesavailable, and to a substantially equivalent position if suchwork does not exist, pursuant to standards uniformly gov-erning the recall rights of all participants in the strike ofOctober 14, 1974, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings they may have suffered by reason of thediscrimination against them, in the manner set forth in thesection of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its premises at Staten Island, New York, cop-ies of the attached notice marked "Appendix." 16 Copies ofsaid notice on forms provided by the Regional Director forRegion 29, after being duly signed by an authorized repre-sentative of Respondent, shall be posted by Respondentimmediately upon receipt thereof, and maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.16 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."